     Case 2:19-cv-10048-JAK-AS Document 46 Filed 10/08/20 Page 1 of 2 Page ID #:530




1
2
3
4
5
6
7
                                UNITED STATES DISTRICT COURT
8
                               CENTRAL DISTRICT OF CALIFORNIA
9
10
       STUDENT DEBT CRISIS,                    No. 2:19-cv-10048-JAK-AS
11
                  Plaintiff,
12                                             ORDER RE JOINT STIPULATION
                         v.                    AND APPLICATION TO CONTINUE
13                                             OCTOBER 19, 2020 RULE 16(b)/RULE
      CONSUMER FINANCIAL                       26(f) SCHEDULING CONFERENCE
14    PROTECTION BUREAU, KATHLEEN              AND ALL RELATED DEADLINES
                                               (DKT. 45)
15    KRANINGER, in her official capacity as
      Director of the Consumer Financial
16    Protection Bureau,
17
                  Defendants.
18
19
20
21
22
23
24
25
26
27
28
     Case 2:19-cv-10048-JAK-AS Document 46 Filed 10/08/20 Page 2 of 2 Page ID #:531




1          Based on the parties’ “Joint Stipulation to Continue October 19, 2020 Rule
2    16(b)/26(f) Scheduling Conference and All Related Deadlines,” (the “Stipulation” (Dkt.
3    45)), sufficient good cause has been shown for the requested relief. This action has been
4    brought solely under the Administrative Procedure Act (“APA”). There is a pending
5    Motion for Dismissal (the “Motion” (Dkt. 33)). Defendants contend that discovery is
6    unnecessary in an APA action. Plaintiff disagrees as to certain limited issues. The parties
7    agree that the ruling on the Motion should inform them as to whether discovery may be
8    permitted. Therefore, the Stipulation is APPROVED. The May 22, 2020 Order setting a
9    Rule 16(b)/26(f) Scheduling Conference (Dkt. 35) and all related deadlines are
10   VACATED. However, in the interest of judicial and party efficiency, on or before
11   October 15, 2020, the parties shall submit a joint report not to exceed five pages stating
12   their collective and/or respective estimates as to how long it would take to complete the
13   limited discovery described by Plaintiff in its opposition to the Motion, if such discovery
14   were permitted, and the nature of that discovery. Due to unrelated calendaring issues,
15   the hearing on the Motion is continued from October 19, 2020, at 8:30 a.m. to October
16   26, 2020, at 8:30 a.m.
17
18
     IT IS SO ORDERED.
19
20
21   Dated: October 8, 2020                     ____________________________
22                                              John A. Kronstadt
                                                United States District Judge
23
24
25
26
27
28
